               Case 1:00-cr-00237-VM Document 644
                                              642 Filed 07/01/20
                                                        06/30/20 Page 1 of 2


                                    RICHARD H. ROSENBERG
                                             ATTORNEY AT LAW


     217 BROADWAY                                                                          TEL: 212-586-3838
       SUITE 707                                                                           FAX: 212-962-5037
NEW YORK, NEW YORK 10007                                                                richrosenberg@msn.com



                                                                 June 30, 2020




     Hon. Victor Marrero
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, NY 10007                                                                   7/1/2020

                    Re:     United States v. Adrian Agostini
                                 00 CR—237-19 (VM)

     Dear Judge Marrero:

            On June 24, 2020 the United States Court of Appeals for the Fourth Circuit published its
     opinion in United States v. Albert Woodson, No. 19-6976 (copy attached). That Court addressed
     a key, contested issue presented to this Court in our pending motion for a sentence reduction
     pursuant to the First Step Act of 2018 wherein the Government takes the position, in part, that
     Mr. Agostini is not entitled to such relief because his drug offense of conviction under 21
     U.S.C.§84l (b) (1) ( C ) is not a “covered offense”.

             In Woodson the defendant pleaded guilty to a violation of 21 U.S.C.§84l (b) (l) ( C) for
     distributing 0.41 grams of crack of cocaine. He moved under the First Step Act (FSA) for a
     sentence reduction but the district court denied relief on the basis that the FSA did not apply to
     crack offenders sentenced under 841 (b) (l) ( C ). The Fourth Circuit disagreed holding that the
     FSA modiﬁed the statutory penalties of 21 U.S.C.§841 (b) (l) ( C ) as it pertains to crack
     cocaine offense and that trafﬁcking in crack cocaine pursuant to that statute is a “covered
     offense” for purposes of the First Step Act.

            The Woodson Court reasoned that although the FSA did not change the text of
     Subsection 841(B) (1) ( C ) it altered the amount of crack cocaine needed to trigger the
     mandatory minimum sentences of §841 (b) (l) (A) (iii) and (B)(iii) and thus restructured the
     weight requirements of the entire Subsection. Thus, the Court reasoned,”the Fair Sentencing Act
     ‘modiﬁed’ Subsection 841 (b) (1) ( C ) by altering the crack cocaine quantities to which its
     penalty applies.” Prior to the FSA the penalty under that section applied to quantities of crack
     cocaine from zero to ﬁve grams. Post- FSA, the penalties under the section applied to quantities
     of crack cocaine between zero and 28 grams. According to the Fourth Circuit this is a statutory
     penalty modiﬁcation and even defendants whose offenses remain in the same subsection after
     Section 2's amendments are eligible for relief.
          Case 1:00-cr-00237-VM Document 644
                                         642 Filed 07/01/20
                                                   06/30/20 Page 2 of 2




       It is respectfully requested that the Court consider the holding in Woodso
                                                                                          n and its
reasoning and hold that Mr. Agostini’s conviction under 21 U.S.C.§841 (b)
                                                                                     (1) ( C ) is a
“covered offense” under the FSA and that he is eligible for the relief sought in this
                                                                                      motion.


                                                            Respectfully submitted,


                                                            Richard H. Rosenkerg
